Citation Nr: 0527328	
Decision Date: 10/07/05    Archive Date: 10/17/05

DOCKET NO.  04-19 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to reimbursement for payment of educational 
assistance benefits under Chapter 30, Title 38, United States 
Code, for two licensing and certification examinations taken 
on January 31, 2003.  


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel










INTRODUCTION

The appellant had active military service from April 1988 to 
November 1996.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2004 decision letter by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Muskogee, Oklahoma.                 

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C. 


REMAND

In an undated award letter to the appellant, the appellant 
was notified that he had been awarded educational benefits 
under the Montgomery GI Bill (Chapter 30).  In the letter, it 
was stated that the appellant was entitled to 22 months and 
one day of educational assistance under the Chapter 30 
program, and it was also noted that the appellant had to use 
that benefit before November 20, 2006.  

An Application for Licensing and Certification Testing Fee 
Reimbursement was received by the RO on March 29, 2004.  In 
the application, it was reported that the appellant had taken 
a CompTIA A+ Certification Program OS Technologies Exam, and 
a CompTIA A+ Certification Core Hardware Exam, both on 
January 31, 2003.  According to the application, the 
appellant requested reimbursement of the $120.00 total test 
fee ($60.00 per test).  

By a March 2004 decision letter, the RO denied the 
appellant's request for reimbursement, stating that he had 
not filed his claim within one year of taking the 
examinations.  The appellant filed a notice of disagreement 
(NOD) in April 2004.  In the April 2004 NOD, the appellant 
did not dispute the date of the examinations or the date in 
which his application was received.  However, the appellant 
maintained that in a VA pamphlet, which pertained to 
reimbursement for the cost of a license or certification 
test, it was reported that claimants could receive 
reimbursement for approved licensing or certification tests 
taken after March 1, 2001.  According to the appellant, the 
VA pamphlet did not indicate that he was required to file the 
application within one year after taking the examinations.  
In April 2004, the RO issued a statement of the case (SOC), 
and the appellant submitted a substantive appeal in May 2004.  

In the April 2004 SOC, the RO referenced 38 C.F.R. 
§ 21.4131(a) (2004) as its authority for denying the 
appellant's claim.  However, a review of 38 C.F.R. 
§ 21.4131(a) shows that this regulation speaks to the 
commencing date for payment of an award of educational 
assistance under Chapter 32, Title 38 of the United States 
Code.  In this regard, the appellant has been awarded 
educational benefits under Chapter 30, Title 38 of the United 
States Code, rather than Chapter 32.  Thus, to determine the 
merits of the appellant's appeal, it is necessary to review 
the law and regulations governing the assignment of 
commencing dates for Chapter 30 benefits, which can be found 
under 38 C.F.R. § 21.7131(a) (2004).  Under 38 C.F.R. 
§ 21.7131(a), when an eligible service member enters or 
reenters into training (including a reentrance following a 
change of program or educational institution), the commencing 
date of his or her award of educational assistance will be 
determined as follows:

(1) If the award is the first award of 
educational assistance for the program of 
education the service member is pursuing, 
the commencing date of the award of 
educational assistance is the latest of: 
(i) The date the educational institution 
certifies under paragraph (b) or (c) of 
this section; (ii) One year before the 
date of claim as determined by § 
21.1029(b); (iii) The effective date of 
the approval of the course; (iv) One year 
before the date VA receives approval 
notice.  

38 C.F.R. § 21.7131(a).

Under 38 C.F.R. § 21.1029(b) (2004), the "date of claim" is 
the date on which a valid claim or application for 
educational assistance is considered to have been filed with 
VA, for purposes of determining the commencing date of an 
award of that educational assistance.     

When a claimant files a notice of disagreement with a VA 
determination, the agency of original jurisdiction is charged 
with issuing the claimant an SOC.  38 C.F.R. § 19.26 (2004).  
The SOC must be complete enough to allow the appellant to 
present written and/or oral argument before the Board, and 
must contain, among other things, a summary of the applicable 
laws and regulations, with appropriate citations, and a 
discussion of how such laws and regulations affect the 
determination.  38 C.F.R. § 19.29 (2004).

In the present case, the SOC provided to the appellant in 
April 2004 does not contain an adequate summary of the laws 
and regulations applicable to the claim.  In this case, the 
SOC does not provide the veteran with the laws and 
regulations that pertain to commencing dates for educational 
assistance under Chapter 30.  38 C.F.R. § 21.7131.  Thus, the 
appellant has not been provided adequate notice of the 
relevant laws and regulations.  

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO must review and re-adjudicate 
the issue on appeal, applying the 
appropriate regulation which pertains to 
commencing dates for educational 
assistance under Chapter 30.  38 C.F.R. 
§ 21.7131.  If such action does not grant 
the benefit claimed, the RO must provide 
the appellant a supplemental statement of 
the case (SSOC).  The SSOC should contain 
the appropriate laws and regulations, to 
include 38 C.F.R. § 21.7131, as well as 
the reasons and bases for the denial 
under this regulation.  An appropriate 
period of time must be allowed for 
response.  Thereafter, the case must be 
returned to the Board for appellate 
review.      

No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


